department of the treasury contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date employer_identification_number date date legend b name c employer d number e date f organization x dollars amount y dollars amount you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable - also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called b for the employees of c dear letter catalog number 58264e is to provide scholarships to fund qualified_educational_expenses for the purpose of b dependent_children biological legally adopted step-child etc of c’s employees the terms of the scholarship and courses of study for which scholarships are awarded must meet all applicable_requirements of sec_117 of the internal_revenue_code as amended and the regulations thereunder and any other applicable revenue laws your current intention is to annually award renewable scholarships of x dollars and non- renewable scholarships of y dollars to top ranking students entering or continuing in a bona_fide degree program at an accredited institution these amounts may change depending upon available funds and or the number of applicants you are contracting with f who is a third party to independently administer b including the application and selection process as well as verification of the usage of funds and attendance at accredited institutions both c’s and your directors officers employees do not have influence on the decision of which applicants are awarded scholarships you will insure that b is publicized through c’s corporate communications media including c’s weekly electronic newsletter and on c’s intranet c’s intranet page will include overview documents describing b and an application request form which will be available in multiple languages f may also have information about b on its website to be eligible applicants must be a dependent_child of an employee of c who is under the age of d as of e in the award year for which he or she seeks an award a high-school senior planning to pursue full-time study at an accredited institution offering a two-year or four-year degree program or equivalent outside the u s or a student with at least one semester of studies remaining until graduation who is currently enrolled full-time in an accredited institution offering a two year or four- year degree to apply for a scholarship interested applicants must email a completed application request form demonstrating their eligibility to f by a specific due_date upon receipt of the application request form f will send eligible applicants a link to your online scholarship application form eligible applicants must submit your standard application form academic transcripts a personal essay describing their study plans your financial need disclosure form and letters of reference all applications will be reviewed by an independent selection committee comprised solely of employees of f not affiliated with c the selection committee will discuss the merits of each application and then evaluate ranks and then choose the finalists and alternates for the awards based on objective non-discriminatory merit-based criteria including academic ability and achievements including class rank and grade point average xtra-curricular activities letter catalog number 58264e e e e e e e strength of the applicant's statement of study plans and reference letter and demonstrated leadership and community service finalists and alternates are also reviewed for financial need based on a financial need form submitted with each application the selection committee will award the scholarships to the top applicants with a percentage of scholarships awarded to the top candidates who demonstrate financial need based on information submitted with the application package no directors officers or employees of c will serve on this committee or otherwise influence it or be involved in determination of its composition members of the selection committee will not be able to receive a private benefit directly or indirectly if certain potential recipients are selected over others as to officers directors or substantial contributors being eligible for awards under the program their children will be eligible however measures are in place to ensure that all scholarship awards are made without any bias because f a third party independent administrator manages the entire program including application intake and review selection of recipients and oversight of use of scholarship funds the selection committee is the sole determiner of the number of scholarships awarded annually the number of scholarships awarded will vary annually depending upon how many applications are received however the number of awards shall be limited to no more than of the eligible_student applicant considered in each year once the selection committee has made its recommendation as to the number of scholarships to be awarded in a year no one else has authority to increase that number a completed proof of enrollment form with acceptable proof all recipients are required to sign and submit a terms of agreement document to f agreeing to certain requirements and obligations before receiving the scholarship in addition the procedures for supervising the scholarships include that the recipients submit the following to f of enrollment attached including a letter of verification from the academic institution a copy of the a receipt acknowledging receipt of tuition by the institution and a copy of the recipient's official class schedule an annual academic progress report to be completed in part and signed by the recipient's academic adviser from his or her enrolled institution for renewals and an official grade report or transcript or suitable alternative from an academic adviser reflecting academic progress scholarships may terminate or be suspended for noncompliance with program requirement violation of laws’ regulation failure to maintain satisfactory scholastic standing or to complete assigned university courses or other work required of a scholar material changes in program of study without approval engaging in unauthorized income-producing activity misrepresentation in application or related program forms and other actions considered detrimental to the program recipients are also obligated to notify f in the event of discontinuing studies letter catalog number 58264e f will maintain case histories with the supporting documentation for the recipients of scholarships including their names addresses purposes of the awards amounts manner of selection and any applicable relationships to c and or any relationships to an officer trustee director or donor you will check the ofac list of specially designated nationals and blocked persons for names of individuals and entities with whom you are dealing to determine if they are included on the list you will comply with all statutes executive orders and regulations that restrict or prohibit persons from engaging in transactions and dealings with designated countries entities or individuals or otherwise engaging in activities in violation of economic sanctions administered by ofac if necessary you will acquire from ofac the appropriate license and registration where necessary basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or e e letter catalog number 58264e e the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e anindependent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58264e e e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary the effective date for this approval is date please keep a copy of this letter in your records lf you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
